Case: 16-20756      Document: 00514446307         Page: 1    Date Filed: 04/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 16-20756                  United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       April 25, 2018
UNITED STATES OF AMERICA,
                                                                      Lyle W. Cayce
              Plaintiff - Appellee                                         Clerk


v.

DEZMOND LACRAIG EDWARDS,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-10-2


Before ELROD, COSTA, and HO, Circuit Judges.
PER CURIAM:*
       Appellant Dezmond Edwards challenges his conviction under the Hobbs
Act, 18 U.S.C. § 1951, for conspiracy to interfere with commerce by robbery
and interference with commerce by robbery. He alleges that various errors
deprived him of his right to a fair trial.
       Edwards first argues on appeal that circumstances surrounding the trial
testimony of lead case agent John Chiue—specifically, testimony regarding the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-20756      Document: 00514446307         Page: 2    Date Filed: 04/25/2018



                                      No. 16-20756
meaning and significance of call records taken from Edwards’s cell phone—
violated Edwards’s right to exculpatory evidence under Brady v. Maryland,
373 U.S. 83 (1963). 1 At trial, the government proffered Agent Chiue to testify
about these records even though he did not fully understand them. As a result,
aspects of his testimony were incorrect. After the defense highlighted this
during cross-examination, Agent Chiue conferred with another government
employee and learned of his errors. He took no action to amend his testimony
and later made a statement—which he characterized as a joke—that led
defense counsel to believe he had withheld evidence on the stand. Although no
evidence was actually suppressed, and thus there was no Brady error, we echo
the district court in “not condon[ing] Agent Chiue’s conduct” and note that the
government could have avoided this situation if it had introduced the call
records through a witness who could competently interpret them.
       Edwards next argues that the district court erred in excluding a
previously non-disclosed expert who would have testified about the meaning of
the aforementioned cell phone records. This exclusion, Edwards contends,
deprived him of his right to present a complete defense. Such a challenge “is
meritorious when two factors are present: the excluded evidence is
indispensable to the theory of defense; and the district court fails to provide a
rational justification for its exclusion.” United States v. Kuhrt, 788 F.3d 403,
421 (5th Cir. 2015) (quoting United States v. McGinnis, 201 F. App’x 246, 252
(5th Cir. 2006)).       Even assuming arguendo that Edwards could have
established these factors, any error was harmless given both the ample
evidence supporting his guilt and defense counsel’s effective cross-examination


       1 The government characterizes Edwards’s argument here as a Napue claim, and
Edwards argued it as such before the district court. But even if this Napue claim was
preserved on appeal, it also fails. Agent Chiue did not present testimony known to be false—
an essential ingredient of a Napue claim. See, e.g., United States v. O’Keefe, 128 F.3d 885,
893 (5th Cir. 1997).
                                             2
    Case: 16-20756    Document: 00514446307     Page: 3   Date Filed: 04/25/2018



                                 No. 16-20756
of Agent Chiue. See United States v. Velasquez, 881 F.3d 314, 344 (5th Cir.
2018) (quoting United States v. Moreno, 185 F.3d 465, 474 (5th Cir. 1999)
(explaining that a constitutional error is harmless where “we can determine
beyond a reasonable doubt that the [error] did not contribute to the jury’s
verdict”).
      Edwards claims (and the government concedes) that the district court
erred by not allowing a character witness, Gregory Godfrey, to offer opinion
testimony regarding Edwards’s truthfulness.        This error was harmless,
however, since the jury heard testimony from two witnesses regarding
Edwards’s reputation for truthfulness in the community.
      Edwards argues the district court erred in denying three requested jury
instructions regarding affirmative defenses—public-authority, entrapment-
by-estoppel, and withdrawal from conspiracy.         We review for abuse of
discretion, bearing in mind that “[t]here is no abuse of discretion ‘where the
instructions actually given fairly and adequately cover the issues presented by
the case.’” United States v. Dailey, 868 F.3d 322, 331 (5th Cir. 2017), cert.
denied, 138 S. Ct. 715 (2018) (quoting United States v. Simkanin, 420 F.3d 397,
410 (5th Cir. 2005)). On the facts of this case, none of these defenses were
available to Edwards. Edwards’s conviction was predicated on conduct that
occurred prior to any cooperation with the government, rendering the public-
authority and entrapment-by-estoppel defenses inapplicable, and Edwards’s
own theory of the case was that no conspiracy existed from which he might
have theoretically withdrawn. Accordingly, the district court did not err by
denying the requested instructions.
      Finally, Edwards contends that the cumulative effect of these alleged
errors deprived him of a fair trial. We disagree. Reversal for cumulative error
is only warranted “in the unusual case in which synergistic or repetitive error
violates the defendant’s constitutional right to a fair trial.” United States v.
                                       3
    Case: 16-20756    Document: 00514446307    Page: 4   Date Filed: 04/25/2018



                                No. 16-20756
Delgado, 672 F.3d 320, 344 (5th Cir. 2012) (en banc). A single harmless error
does not reach this threshold, since “there is nothing to accumulate.” Id.
      AFFIRMED.




                                       4